Citation Nr: 1134274	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher level of special monthly compensation greater than that provided under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3).

2.  Entitlement to additional special monthly compensation based on loss of use of the lower extremities provided under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).

3.  Entitlement to a certificate of eligibility for specially adapted housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952.  He was determined to be incompetent for VA purposes by an April 2003 rating decision.  See 38 C.F.R. § 3.353 (2010).  The appellant is the Veteran's spouse and legal guardian.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to specially adapted housing and special home adaptation; a May 2005 rating decision from the St. Paul RO, which denied entitlement to special monthly compensation (SMC) based on loss of use; and an August 2007 rating decision from the St. Paul RO, which denied entitlement to the higher aid and attendance allowance under 38 C.F.R. § 3.350(h).  In January 2005, June 2005, and August 2007, the appellant submitted notices of disagreement and subsequently perfected the appeals in June 2005, October 2005, and February 2008.

While the appellant did request a Travel Board hearing on her February 2008 VA Form 9, in a subsequent communication received in February 2008, her representative withdrew the request for a Board hearing.  Accordingly, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

In October 2006, the Board denied the Veteran's claims for specially adapted housing and SMC based on loss of use.  The appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which vacated and remanded the Board's decision in an October 2008 memorandum decision.

In August 2008, the Board denied the Veteran's claim for a higher aid and attendance allowance.  By a June 2009 joint motion for remand (JMR), the claim was remanded by the Court later that month to the Board for additional development.  

Following the October 2008 memorandum decision and June 2009 grant of the JMR, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) in November 2009 for further evidentiary development, including obtaining the Veteran's outstanding Home Improvement Structural Alteration (HISA) grant file and providing the Veteran with a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a June 2011 rating decision, the AMC established entitlement to special home adaptation.  This is considered a full grant of the benefit on appeal under 38 C.F.R. § 3.809a.  However, as the Veteran may alternatively receive specially adapted housing under 38 C.F.R. § 3.809, the claim of entitlement to specially adapted housing remains before the Board.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action on her part is required.



REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of her claims of entitlement to specially adapted housing, SMC based on loss of use, and a higher level of SMC for aid and attendance.

The Board is cognizant of the fact that the appellant's case has been in adjudicative status since 2005, and that it has been remanded in the past.  Consequently, the Board wishes to assure the appellant that it would not be remanding these issues again unless it was essential for a full and fair adjudication of her claims.

In July 2011, the appellant submitted a July 2011 letter from a private physician relating to the Veteran's ability to walk and a June 2007 VA treatment record addressing the Veteran's need for aid and attendance.  This evidence, though pertinent to the appellant's claims, has not been considered by the RO.  Further, the evidence was submitted without a waiver of the RO's initial consideration of this evidence and prior to the recertification of the appeal to the Board.  In these circumstances, the law requires that the Board return the appeal to the RO for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 (2010); 38 C.F.R. § 20.1304(c) (2010).

Additionally, the Board finds that the January 2010 VA examination is not adequate to decide the claim.  The examiner concludes that the Veteran's loss of use of the lower extremities is caused by his nonservice-connected orthopedic disabilities, but that the Veteran is in need of a higher level of aid and attendance due to service-connected disabilities.  The examiner does not provide a rationale for the latter conclusion.  Further, it is unclear whether he believed that the Veteran's orthopedic disabilities were service connected.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, on remand, the examiner should be asked to provide an addendum opinion clarifying the Veteran's need for aid and attendance and the cause of any loss of use of the lower extremities.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the appellant's claims must be remanded for an addendum opinion.

Finally, the newly submitted VA treatment record raises the possibility that additional relevant VA treatment records are outstanding.  VA has an obligation under the Veterans Claims Assistance Act of 2000 to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2010).  As such, the claim also must be remanded in order to obtain any outstanding treatment records from the Minneapolis VAMC and any other VA facility identified by the appellant.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records from the VAMC in Minneapolis, Minnesota and any other VA facilities identified by the appellant.

2.  Following completion of the above, the claims file should be returned to the January 2010 VA examiner, if possible, for clarification of the opinion.  Specifically, the examiner should provide a rationale for her conclusion that the Veteran needs a higher level of aid and attendance based on his service-connected disabilities.  Additionally, she should specifically identify which service-connected disability or disabilities she is referring to.

If the original January 2010 VA examiner is unavailable, the Veteran should be scheduled for a VA examination with an appropriate examiner to determine whether the Veteran has loss of use of his lower extremities, and whether he is in need of a higher level of aid and attendance in the form of licensed home health care service on a daily basis, based solely on his service-connected disabilities.  The examiner must review the entire claims file, including the prior VA treatment records.  That such a review was conducted must be noted in the opinion.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to a higher level of SMC for aid and attendance, additional SMC based on loss of use, and specially adapted housing should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran or appellant until further notice.  However, the Board takes this opportunity to advise the Veteran and appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of these claims.  Their cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran and appellant are also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

